Citation Nr: 0820930	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-18 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
bilateral leg injury.

2.  Entitlement to a compensable initial evaluation for a 
left wrist scar, claimed as a left hand scar and poor 
circulation.

3.  Entitlement to service connection for nerve damage of the 
left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1958 to August 
1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO).

The veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in March 2008.  The veteran testified 
before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.  At the time of the hearing, 
the record was left open for a period of 60 days so that 
additional evidence could be obtained.  The veteran did not 
submit any evidence pertaining to the claims.  However, the 
veteran authorized the RO to obtain VA outpatient records and 
he waived regional office consideration of this evidence.  
See Transcript, p. 19.

The issue of entitlement to service for nerve damage of the 
left wrist is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Current disabilities of the legs, to include arthritis, 
were not manifested during the veteran's military service, or 
for many years thereafter, and there is no competent medical 
evidence of record linking current disabilities to the 
veteran's active military service.

2.  The veteran has a faintly visible scar on his left wrist 
that did not cause any functional limitations and was not 
painful or tender upon physical examination.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of a bilateral leg injury, to include arthritis, 
have not been met.  38 U.S.C.A. § 1101, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for a compensable initial evaluation for a 
left wrist scar have not been met.  38 C.F.R. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Leg Disability

In this case, the veteran contends that he sustained a 
bilateral leg disability in service when he was pinned 
against a wall by a three-quarter ton truck while stationed 
in Germany.  The veteran testified before the undersigned 
Veterans Law Judge (VLJ) in March 2008 that his knees "blew 
up" as a result of this incident and that he was unable to 
walk for a period of days.  The veteran reported having 
swelling in his knees and thighs since this incident as well 
as difficulty with prolonged sitting or standing.  Following 
discharge from service, the veteran testified that he did not 
have problems with his knees "right away."

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Service treatment records (STRs) associated with the 
veteran's claims file showed that he was afforded a clinical 
evaluation and physical examination in August 1958 prior to 
entering service.  The clinical evaluation was normal and no 
leg disabilities were noted at that time.  The veteran 
described his health as "good," and provided a medical 
history in which he specifically denied ever having swollen 
or painful joints, cramps in his legs, arthritis or 
rheumatism, or bone, joint, or other deformity.

The veteran reported to sick call in March 1960 with a 
"right leg" while stationed in Germany.  The impression was 
contusion/hematoma of the right leg.  The veteran was placed 
on light duty profile for a period of 48 hours and prescribed 
"local heat."  No references to a crush injury or being hit 
by a truck were noted in the treatment report.

The Board notes that the veteran was also treated on separate 
occasions in service for muscle spasms in the right lower 
quadrant as well as irritation of the Achilles tendons.  
However, none of this treatment was rendered as a result of 
involvement in a crush injury or being hit by a truck.

The veteran was afforded a clinical evaluation and physical 
examination in July 1961 prior to discharge from service.  
The clinical evaluation was normal and no leg disabilities 
were noted at that time.  The veteran described his health as 
"excellent," and provided a medical history in which he 
specifically denied ever having swollen or painful joints, 
cramps in his legs, arthritis or rheumatism, or bone, joint, 
or other deformity.  No references to a crush injury or being 
hit by a truck were noted in the separation examination 
report.

In summary, the veteran was treated for a right leg contusion 
in service, but no bilateral leg disability was noted upon 
discharge from service.  There is also no evidence to show 
that the veteran was involved in a crush injury or hit by a 
truck in service.

The first pertinent post-service treatment note is dated 
March 2004, over four decades after discharge from service.  
The veteran presented to VA for a neurological consultation.  
The veteran reported intermittent swelling in both thighs and 
occasional pain for the past four or five years.  The veteran 
inquired whether these symptoms were related to a claimed in-
service accident in which a truck purportedly "pinned" the 
veteran's thighs.  The impression was "multiple vague 
injuries," including a brief experience of swelling or 
cramping of the anterior thighs bilaterally while walking.  
The examiner described the symptoms as "brief & minor," 
noted that they did not interfere with the veteran's daily 
routine, and determined that no specific treatment was 
required at that time.  The examiner stated "I cannot draw a 
specic [sic] a causal relationship of symptoms to his prior 
injuries which were remote to the current symptoms."  No 
formal diagnosis was rendered.

X-rays of the veteran's femurs taken during an August 2004 VA 
neurological clinic follow-up appointment were interpreted to 
be normal.  The Board notes that the veteran had regularly 
scheduled follow-up appointments approximately every six 
months.  The results of these appointments showed essentially 
no change in the veteran's condition and led the examiner to 
describe the veteran's condition as "stable."

In October 2004, the veteran sought care from a private 
physician with concerns of right knee pain.  The impression 
was degenerative joint disease (DJD)/osteoarthritis of the 
knees.  The examiner also noted that the veteran had internal 
derangement of the left knee.  Magnetic resonance imaging of 
the veteran's right knee was interpreted to show "Joint 
effusion.  Probable plica.  Torn medial meniscus."  No 
references to the veteran's military service were contained 
in the treatment note.   

The veteran sought VA care in August 2005 as part of a 
neurological clinic follow-up appointment.  The veteran 
reported intermittent swelling in both thighs and occasional 
pain for the past four or five years.  Upon physical 
examination, the examiner observed "? Slight swelling of the 
bilateral lower part of the thighs just above the knee 
joints."  No specific neurological findings were noted at 
that time.

The veteran underwent an electromyography (EMG) study at a VA 
medical facility in October 2005.  He reported having 
intermittent swelling in the lower thighs bilaterally, along 
with occasional pain on the left side.  The purpose of the 
study was to rule out any neuromuscular problems.  The 
examiner noted that the results of the EMG were limited as 
the veteran was unable to tolerate the electrical 
stimulation.  The impression was abnormal limited study with 
chronic right L4-L5 radiculopathy.  

The veteran sought additional care from VA in April 2006 
after noticing a "lump" in the right mid anterior thigh 
that swelled, particularly at night.  The veteran also stated 
that his right leg would occasionally give out.  He indicated 
that his thighs were crushed by a car or truck in service.  
The impression was right thigh mass and meniscal tear, right 
knee.

An MRI of the right thigh conducted in October 2006 revealed 
a Grade I strain to the rectus femoris muscle.  The muscle 
mass in the right thigh was otherwise unremarkable.  An MRI 
of the right knee was interpreted to show a moderate to large 
effusion of the right knee joint with distention of the 
suprapatellar bursa.  The examiner also noted the presence of 
an oblique tear of the posterior horn of the medial meniscus.    

The veteran had a follow-up VA neurology appointment in April 
2008.  As noted above, the veteran's concerns as well as his 
overall condition remained essentially unchanged from 
previous visits.  The examiner referenced the October 2006 
MRI and noted the possibility of surgery to repair the 
veteran's knee.  

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection in this case.  The Board acknowledges that the 
veteran was treated in service for a right leg contusion.  
The location of the contusion is unclear based on the 
evidence of record.  Nevertheless, the veteran did not 
require additional care for this injury and the veteran's 
separation examination did not reveal any bilateral leg 
disability.  In fact, the veteran described his health upon 
discharge from service as "excellent."  The first post-
service evidence of a bilateral leg disability is over 40 
years after discharge from service.  The United States Court 
of Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Here, the lapse of over four decades 
between discharge from service and onset of the disability is 
evidence against the veteran's claim.  Furthermore, although 
the veteran is currently diagnosed as having internal 
derangement of the left knee, a torn medial meniscus of the 
right knee, a right thigh mass, right thigh muscle strain and 
DJD / osteoarthritis, there is no competent medical evidence 
of record linking these disabilities to the veteran's period 
of active service.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the veteran is capable of observing symptoms such as 
bilateral thigh pain, but the veteran is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of his claimed bilateral leg disability.

The veteran claims that his thighs were crushed in service 
after he was pinned against a wall by a three-quarter ton 
truck while stationed in Germany.  The veteran testified that 
he was hospitalized briefly as a result of this incident.  
Ever since that time, he reports that he had pain and 
numbness in the thighs and legs.  The Federal Circuit held in 
Buchanan that the lack of contemporaneous medical records 
does not, in and of itself, render lay testimony incredible.  
Buchanan, 451 F.3d at 1336.  As a finder of fact, though, the 
Board may weigh the absence of contemporaneous records when 
assessing the credibility of the lay evidence.  As a finder 
of fact, the Board, when considering whether lay evidence is 
satisfactory, may also properly consider internal 
inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and the veteran's demeanor when testifying at a 
hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd 
per curiam, 78 F.3d 604(Fed.Cir.1996).

While the veteran is competent to report that his thighs were 
crushed in an accident in service, the Board finds that the 
veteran's statements regarding the incident and subsequent 
treatment lack credibility.  The veteran specifically 
reported that he was treated in service for injuries 
sustained in this claimed accident.  However, the veteran's 
STRs fail to reveal any notation of treatment for a crush 
injury to the thighs or legs and the examination upon 
separation did not reveal any bilateral leg disability.  In 
addition, the veteran did not report any leg or thigh 
disabilities in his Report of Medical History at separation.  
In fact, he described his overall health as "excellent."  
There is no evidence in the claims folder, other than the 
veteran's own statements, that his legs or thighs were 
injured in service as a result of a crush injury and the 
first complaint, diagnosis, or treatment for a leg disability 
was not until many years after separation from service.  See 
Buchanan, supra; Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

As an alternative to establishing the second and third prong 
in Hickson, the veteran may show a continuity of 
symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007) (citing 38 C.F.R. § 3.303(b) (2006); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997)).  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-
service continuity of the same symptomatology; and (3) there 
is medical, or in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomology.  Savage, 10 Vet. App. at 495-96.  

The Board acknowledges that the veteran was treated in 
service for a right leg contusion, muscle spasms in the right 
lower quadrant, as well as irritation of the Achilles 
tendons.  Although these conditions were "noted" in the 
veteran's STRs, there exists no probative evidence to show 
post-service continuity of the same symptoms, particularly 
where the veteran described his health as "excellent" at 
separation and testified in March 2008 that he did not have 
problems with his knees "right away."  Rather, the veteran 
stated in VA treatment notes dated March 2004 and August 2005 
that he had occasional swelling and thigh pain for the last 
four or five years.  Thus, the Board finds that the veteran 
failed to establish continuity of symptomatology in this 
case.  Even if the Board were to find that there was 
continuity of symptomatology in light of the continued 
complaints of leg pain, the record does not support a link 
between the various lower extremity problems treated in 
service and the current disabilities.   
 
As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
this case, there is competent medical evidence showing 
current diagnoses of internal derangement of the left knee, a 
torn medial meniscus of the right knee, a right thigh mass, 
right thigh muscle strain and DJD / osteoarthritis, but there 
is no competent medical evidence to link these disabilities, 
which occurred many years after discharge from service, to 
the veteran's period of active service.  Accordingly, the 
Board concludes that the veteran's claim for service 
connection must be denied. 



Left Wrist Scar

The veteran in this case also contends that he is entitled to 
an initial compensable evaluation for a left wrist scar.  The 
veteran testified in March 2008 that he experienced nagging 
pain in the wrist and loss of grip strength.

The veteran was originally granted service connection for 
this disability in the January 2004 rating decision currently 
on appeal.  The RO evaluated the veteran's scar as a non-
compensable disability, effective July 14, 2003.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The Board 
finds that "staged" ratings are unnecessary in this case.

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  According to 38 C.F.R. § 4.118, Diagnostic 
Code 7801, scars other than on the head, face, or neck that 
are deep or that cause limited motion are assigned a 10 
percent evaluation for an area or areas exceeding 6 square 
inches (39 square centimeters).  A 20 percent evaluation is 
assigned for areas exceeding 12 square inches (77 square 
centimeters), while a 30 percent evaluation is assigned for 
areas exceeding 72 square inches (465 square centimeters).  A 
40 percent evaluation is assigned for areas exceeding 144 
square inches (929 square centimeters).  A deep scar is one 
associated with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (2).

Diagnostic Code 7802 contemplates scars other than on the 
head, face, or neck that are superficial and that do not 
cause limited motion.  A 10 percent evaluation is assigned 
for areas of 144 square inches (929 square centimeters) or 
greater.  A superficial scar is one not associated with 
underlying soft tissue damage.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7802, Note (2).

Diagnostic Code 7803 assigns a 10 percent evaluation for 
superficial, unstable scars.  According to Note (1), an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Id. at Note (2).
   
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination are entitled to a 10 percent 
disability evaluation.  Explanatory Note (1) defines a 
superficial scar as one not associated with underlying soft 
tissue damage.  

In the alternative, Diagnostic Code 7805 allows for other 
scars to be rated based on limitation of function of the 
affected part.  

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in December 2003.  The veteran reportedly 
sustained a bayonet wound to the left wrist in service and 
had intermittent pain in that area.  An examination of the 
veteran's left wrist revealed a scar approximately one 
centimeter in length.  The examiner described the scar as 
non-tender, mobile, and not adherent to deeper tissue.  Range 
of motion of the wrist was normal.  The impression was 
bayonet injury to left wrist with scar formation.  
   
The Board notes that the veteran had regularly scheduled 
follow-up appointments with VA approximately every six 
months.  The results of these appointments showed essentially 
no change in the veteran's left wrist and led the examiner to 
describe the veteran's condition as "stable."
The veteran was afforded a VA C&P examination in April 2007 
in connection with this claim.  The examiner reviewed the 
veteran's claims file.  The veteran reported that he cut his 
left wrist in service, but had no residual complications from 
the scar since the incident occurred in 1961.  The veteran 
denied current symptoms or functional limitations from the 
scar and stated that he was able to perform all activities of 
daily living.  

Upon physical examination, the examiner observed a barely 
visible scar on the veteran's left wrist that measured 1 
centimeter by 0.2 centimeters.  The scar was not tender or 
painful and there was no evidence of inflammation, edema, or 
keloid formation.  The examiner noted that the scar was 
adherent to the underlying tissue, but that there was minimal 
loss of the underlying tissue.  The examiner also noted that 
the scar was smooth and mildly elevated, but that the 
disfigurement caused by the scar was "insignificant."  The 
impression was superficial scar, left wrist, asymptomatic at 
the time of the examination.

Given the evidence of record, the Board finds that the 
veteran is not entitled to a compensable evaluation for a 
left wrist scar.  Diagnostic Code 7801 is not applicable in 
this case because there is no evidence of record that 
describes the veteran's scar as deep or indicates that it 
causes limited motion.  On the contrary, the VA C&P 
examination reports described the veteran's scar as 
superficial and noted that the veteran had normal range of 
motion in the wrist.  Furthermore, the size of the veteran's 
scar is too small to warrant a compensable evaluation under 
this code provision.

Similarly, Diagnostic Code 7802 is not applicable here as the 
size of the veteran's scar is too small to warrant a 
compensable evaluation under this code provision.  The 
medical evidence of record also does not show that the 
veteran's scar is unstable as defined by Diagnostic Code 
7803.  Therefore, the Board finds that this code provision is 
not applicable.

Diagnostic Code 7804 provides for a compensable evaluation 
when the scar is painful on evaluation, while Diagnostic Code 
7805 allows scars to be evaluated based on limitation of 
function of the affected part.  Here, the veteran indicated 
during the April 2007 C&P examination that the scar was 
neither tender nor painful and that he experienced no 
residual complications from the scar since the incident 
occurred in service.  He also stated that he had no 
functional limitations as a result of the scar and that he 
was able to perform all of activities of daily living.  Thus, 
the veteran is not entitled to a compensable evaluation under 
either Diagnostic Codes 7804 or 7805.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the current 
appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 
9 Vet. App. 518 (1996).  

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by way of a letter sent 
to the veteran in October 2003 that fully addressed the 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the service 
connection claims and of the veteran's and VA's respective 
duties for obtaining evidence.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Here, the veteran was provided with notice 
of what type of information and evidence that was needed to 
substantiate his claims for service connection, and he was 
provided with notice, via a March 2006 letter, of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  The veteran's 
case was then readjudicated by way of an April 2007 
supplemental statement of the case (SSOC).  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service treatment records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  VA also obtained VA treatment records identified 
by the veteran during his hearing from the Cape May clinic.  
See Transcript, p. 19.  He was afforded a VA C&P examination 
in connection with the left wrist scar claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim of entitlement to service 
connection for a bilateral leg disability, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the first element to be addressed when 
determining whether a VA examination is required to 
substantiate the veteran's service connection claim is 
whether there is competent evidence of a current disability.  
The medical records indicate that the veteran has a current 
disability.  The second element to be addressed is whether 
the evidence establishes that the veteran suffered an in-
service event, injury or disease.  In this case, the veteran 
claims that his bilateral leg disability is related to 
service, and specifically to being hit by a truck.  Service 
treatment records show treatment for a right leg contusion, 
but there is no evidence to show that the veteran was hit by 
a truck.  The third element is whether the evidence indicates 
that a disability may be associated with service or another 
service-connected disability.  In this case, there is no 
competent evidence indicating the veteran's leg disabilities 
may be related to any incident of service.  The fourth 
element is whether there is sufficient competent medical 
evidence of record to make a decision on the claim.  As the 
Board found above that the preponderance of the evidence 
weighs against the veteran's claim for service connection, a 
VA examination is not required in this case.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

With respect to the veteran's claim of entitlement to an 
initial compensable evaluation for a left wrist scar, the 
Court held in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
the Board finds that the veteran's claim has been 
substantiated, additional notice is not required.  
Additionally, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.




ORDER

Service connection for residuals of a bilateral leg injury, 
to include arthritis, is denied.

An initial compensable evaluation for a left wrist scar is 
denied.


REMAND

The Board also notes that the veteran filed a claim for 
service connection for nerve damage of the left wrist.  The 
veteran's claim was denied in a rating decision dated October 
2007.  The veteran submitted a timely notice of disagreement 
(NOD), but has not been provided with a statement of the case 
(SOC).  

The Court has held that where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue for the issuance of an SOC.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the 
case to the veteran and his representative 
addressing the issue of entitlement to 
service connection for nerve damage of the 
left wrist.  The veteran and his 
representative should be notified of the 
time limit within which a substantive 
appeal must be filed in order to perfect 
an appeal and secure appellate review by 
this Board.  

2.  If the veteran perfects his appeal on 
the issue of entitlement to service 
connection for nerve damage of the left 
wrist, the RO should return the case to 
the Board for appellate review.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


